Title: To Thomas Jefferson from Henry Voigt, 15 February 1808
From: Voigt, Henry
To: Jefferson, Thomas


                  
                     Honored Sir
                     
                     Philada. 15th February 1808.
                  
                  Having met with an opportunity by Joseph Clay Member of the House of Representatives from this State to Congress, to send your Watches, I expect you will have received them unhurt, before this comes to hand. I hope your pocket Clock is cured from striking contrary to what is pointed by the hands on the dial: It appeared to me for some time past, an incurable fault in the first construction of the Cadrature which governs the striking part; but a little Study has overcome that difficulty, and it has struck regular since it was done and in my care.
                  I am Sir Your very obedient Servant.
                  
                     Henry Voigt
                     
                  
               